DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment submitted on 12/23/2020 has been entered.  Claims 1, 18-20, and 23-24 have been amended.  Claims 29 and 30 have been cancelled.  Claims 31 and 32 have been added.  Claims 1-28 and 31-32 are pending in the application.

Response to Arguments
Applicant’s arguments filed on 12/23/2020 have been considered but are moot because of the new ground of rejection as a result of the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 4, 14-15, and 18-28 are rejected under 35 U.S.C. 103 as being unpatentable over Beteil (EP1757450 A2) in view of Prinz (US 2010/0112235), Cleary (US 2003/0038420) and Felts (US 2011/0252899).
Regarding claim 1, Beteil teaches a device (Fig. 1) for the surface treatment of a substrate, having 
a transport device (16), 
a vacuum suction device (suction belts 27/28), 
a corona device (21), and 
a coating device (12), 
wherein the transport device (16) has a conveyor belt (17/18), and 
wherein the conveyor belt is formed as a vacuum suction belt of the vacuum suction device (¶ 0015; Fig. 2),
wherein the suction head is arranged underneath the corona device (Fig. 3), and
wherein the coating device (12)  is disposed downstream of the corona device (Fig. 1), and wherein the coating device is formed as one of a printing device for transferring a transfer layer arranged on a carrier layer of a transfer film onto the substrate (¶ 0002-0003).
Beteil fails to teach that the conveyor belt is formed as a counter electrode of the corona device. 
Prinz teaches a surface treatment system using corona treatment (¶ 0002), wherein a conveyor belt is formed as a counter electrode of the corona system (¶ 0019).  Prinz teaches that having the counter electrode serve as a conveyor belt allows for two-sided treatment of the substrate (¶ 0019).

Beteil further fails to teach that the conveyor belt has through-holes.
Cleary teaches a printing system with a vacuum table comprising a transport belt with a plurality of through-holes (100; Fig. 2B), which allows for suction to be applied to the substrate (¶ 0027-0028).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to incorporate through-holes in Beteil’s conveyor belt, because this configuration provides for suction to be applied to the substrate to achieve the vacuum condition, as taught in Cleary.
Beteil also fails to teach a sealing element with a circumferential sealing lip is arranged between the side of the conveyor belt facing away from the substrate and a suction head of the vacuum suction device. 
Felts teaches a processing device comprising a conveyor and vacuum system, wherein a sealing element with a circumferential sealing lip (o-ring butt seals; ¶ 0148) is arranged at a vacuum port to maintain vacuum while allowing communication through the port (¶ 0148).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to incorporate a sealing element with a circumferential sealing lip in Beteil’s device, because a sealing element is well known and used in the art to maintain vacuum in any vacuum device, as shown in Felts.
Regarding claim 4, Beteil in view of Prinz, Cleary and Felts teaches the device according to claim 1, wherein the conveyor belt is mounted on a supporting device in the area of the corona device and/or of the coating device (Fig. 1). 
Regarding claim 14, Beteil in view of Prinz, Cleary and Felts teaches the device according to claim 1, wherein the conveyor belt has several partial conveyor belts which are arranged connected to each other in the transport direction (17 and 18 in Fig. 1). 
Regarding claim 15, Beteil in view of Prinz, Cleary and Felts teaches the device according to claim 14, wherein between adjacent partial conveyor belts, a supporting element is arranged which bridges the distance between the adjacent partial conveyor belts without leaving a gap (Fig 1). 
Regarding claim 18, Beteil in view of Prinz, Cleary and Felts teaches the device according to claim 1, wherein the conveyor belt has through-holes (100; Fig. 2B). 
Regarding claim 19, Beteil in view of Prinz, Cleary and Felts and Cleary teaches the device according to claim 1, wherein the through-holes are formed as elongated holes (Fig. 4A). 
Regarding claim 20, Beteil in view of Prinz, Cleary and Felts teaches the device according to claim 1, wherein the through-holes are arranged in a grid (Figs. 2B and 4A). 
Regarding claim 21, Beteil in view of Prinz, Cleary and Felts teaches the device according to claim 20, wherein the grid is formed regular (Figs. 2B and 4A). 
Regarding claim 22, Beteil in view of Prinz, Cleary and Felts teaches the device according to claim 20, wherein the grid is formed differently in areas (Fig. 4A). 
Regarding claim 23, Beteil in view of Prinz, Cleary and Felts teaches the device according to claim 1, wherein the through-holes have a diameter in the range of from 0.2 mm to 5 mm or have a surface area corresponding to a circular hole of above-named diameter (¶ 0027). 
Regarding claim 24, Beteil in view of Prinz, Cleary and Felts teaches the device according to claim 1, wherein a sealing element with a circumferential sealing lip is arranged between the side of the conveyor belt facing away from the substrate and a suction head of the vacuum suction device (¶ 0026). 
Regarding claim 25, Beteil in view of Prinz, Cleary and Felts teaches the device according to claim 1, wherein the vacuum of the vacuum suction device lies in the range of from 0.1 bar to 1 bar (¶ 0006). 
Regarding claim 26, Beteil in view of Prinz, Cleary and Felts teaches the device according to claim 1, wherein the corona device has a housing (housing 9; Fig. 1) that is open on its underside, in the lower end portion of which an electrode is arranged. 
Regarding claim 27, Beteil in view of Prinz, Cleary and Felts teaches the device according to claim 26, wherein the electrode of the corona device forms the cathode and the conveyor belt as counter electrode forms the anode of the corona device, wherein a corona gap is formed between the cathode and the anode (Fig. 2). 
Regarding claim 28, Beteil in view of Prinz, Cleary and Felts teaches the device according to claim 27, wherein the corona gap is formed adjustable (¶ 0013-0014). 

s 2-3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Beteil (EP1757450 A2) in view of Prinz (US 2010/0112235), Cleary (US 2003/0038420) and Felts (US 2011/0252899), in further view of Gydesen (US 2016/0056615).
Regarding claim 2, Beteil in view of Prinz, Cleary and Felts teaches the device according to claim 1, but fails to explicitly teach that the conveyor belt is mounted on two guide rollers spaced apart from each other, wherein one of the guide rollers is formed as a drive roller.  
Gydesen teaches an apparatus for corona treatment of a material (9) wherein the substrate is on a conveying table (4), which comprises a plurality of guide rollers that are spaced apart from each other and include a drive means (¶ 0035).  Gydesen teaches that the rollers in the conveying table allows for the material (9) to advance without having any direct contact with the sides of the table (¶ 0035).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to incorporate in Betein’s transport device a plurality of guide rollers that are spaced apart from each other wherein one of the guide rollers is formed as a drive roller, so that the substrate may advance in the system without having any direct contact of the device, as taught in Gydesen.  One of ordinary skill in the art may also recognize that guide rollers are well known and used in conveyor belts.
Regarding claim 3, Beteil in view of Prinz, Cleary, Felts and Gydesen teaches the device according to claim 1, wherein the conveyor belt is formed as a rotating belt (Gydesen Fig. 2). 
Regarding claim 5, Beteil in view of Prinz, Cleary and Felts teaches the device according to claim 4, but fails to explicitly teach that the supporting device has one supporting roller or several supporting rollers, which are arranged next to each other in the longitudinal direction of the conveyor belt.  However it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to incorporate supporting roller because rollers are well known and used in conveyor belts, as shown in Gydesen Fig. 2. 

Claims 6-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Beteil (EP1757450 A2) in view of Prinz (US 2010/0112235), Cleary (US 2003/0038420) and Felts (US 2011/0252899), in further view of Triepel (US 2015/0298491).
Regarding claim 6, Beteil in view of Prinz, Cleary and Felts teaches the device according to claim 1, but fails to teach that the conveyor belt has a thickness in the range of from 0.2 mm to 1 mm.  
Triepel teaches a hot-stamping machine comprising a conveyer belt with a thickness in the range of 0.2 mm to 0.5 mm, which provides preferable properties in respect of hard surface and slightness of deflection and is particularly suitable as a mechanical counter-bearing for a substrate (¶ 0016).  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to incorporate a thickness in the range of from 0.2 mm to 1 mm for Beteil’s conveyor belt, because this thickness provides preferable 
Regarding claim 7, Beteil in view of Prinz, Cleary and Felts teaches the device according to claim 1, but fails to teach that the conveyor belt is formed from a material which has a degree of hardness in the range of from 450 HV10 to 520 HV10. 
Triepel teaches a hot-stamping machine comprising a conveyer belt with a hardness in the range of from 450 HV10 to 520 HV10, which is particularly advantageously as a mechanical counter-bearing for a substrate (¶ 0008).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to incorporate a hardness in the range of from 450 HV10 to 520 HV10 for Beteil’s conveyor belt, because this hardness is particularly advantageous as a mechanical counter-bearing for a substrate, as taught in Triepel.
Regarding claim 8, Beteil in view of Prinz, Cleary and Felts teaches the device according to claim 1, but fails to teach that the conveyor belt is formed and/or mounted such that its maximum deflection under normal operating load lies in the range of from 1 µm to 10 µm. 
Triepel teaches a hot-stamping machine comprising a conveyer belt having maximum deflection in the range of from 1 µm to 10 µm, which is particularly advantageously as a mechanical counter-bearing for a substrate (¶ 0009).
 It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to incorporate a maximum deflection in the range of 1 µm to 10 µm for Beteil’s conveyor belt, because this maximum deflection is 
Regarding claim 9, Beteil in view of Prinz, Cleary and Felts teaches the device according to claim 1, but fails to teach that the surface of the conveyor belt facing the substrate has a surface roughness of less than 0.3 µm. 
Triepel teaches a hot-stamping machine comprising a conveyer belt facing the substrate has a surface roughness of less than 0.3 µm, which is particularly advantageously as a mechanical counter-bearing for a substrate (¶ 0041).
 It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to incorporate a surface roughness of less than 0.3 µm for Beteil’s conveyor belt, because this roughness is particularly advantageous as a mechanical counter-bearing for a substrate, as taught in Triepel.
Regarding claim 10, Beteil in view of Prinz, Cleary and Felts teaches the device according to claim 1, but fails to teach that the conveyor belt is formed from a steel alloy. 
Triepel teaches a hot-stamping machine comprising a conveyer belt that is formed from a steel alloy, which is particularly advantageously as a mechanical counter-bearing for a substrate due to the hardness (¶ 0044).
 It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to incorporate a steel alloy for Beteil’s conveyor belt, because this material provides advantageous hardness in the device, as taught in Triepel.
Regarding claim 11, Beteil in view of Prinz, Cleary and Felts teaches the device according to claim 10, but fails to teach that the conveyor belt is formed from stainless steel. 
Triepel teaches a hot-stamping machine comprising a conveyer belt that is formed from stainless steel, which is particularly advantageously as a mechanical counter-bearing for a substrate due to the hardness (¶ 0044).
 It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to incorporate a stainless steel material for Beteil’s conveyor belt, because this material provides advantageous overheating prevention in the device, as taught in Triepel.
Regarding claim 12, Beteil in view of Prinz, Cleary and Felts teaches the device according to claim 1, but fails to teach that the conveyor belt is formed from copper or aluminum or titanium or from an alloy which contains copper and/or aluminum and/or titanium. 
Triepel teaches a hot-stamping machine comprising a conveyer belt that is formed from copper or aluminum, which is particularly advantageously as a mechanical counter-bearing for a substrate due to the hardness and overheating prevention (¶ 0041).
 It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to incorporate a copper or aluminum material for Beteil’s conveyor belt, because these materials provide advantageous overheating prevention in the device, as taught in Triepel.
Regarding claim 13, Beteil in view of Prinz, Cleary and Felts teaches the device according to claim 1, but fails to teach that the conveyor belt is formed as a seamless belt. 
Triepel teaches a hot-stamping machine comprising a conveyer belt that is formed as a seamless belt, which is particularly advantageously as a mechanical counter-bearing for a substrate due to the constant mechanical properties allowing precise operation (¶ 0015).
 It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to incorporate a seamless belt for Beteil’s conveyor belt, because this configuration provides constant mechanical properties thus allowing precise operation, as taught in Triepel.
Regarding claims 16 and 17, Beteil in view of Prinz, Cleary and Felts teaches the device according to claim 1, but fails to teach that the conveyor belt is formed as a link conveyor composed of plate-type links, wherein adjacent links are connected to each other by a pivot joint such that they form a gap-free supporting surface in the extended state, nor does the conveyor belt has transport recesses at the edge.
Triepel teaches a hot-stamping machine comprising a conveyer belt that is formed as a link conveyor composed of plate-type links wherein adjacent links are connected to each other by a pivot joint such that they form a gap-free supporting surface in the extended state, which is advantageously provides peripheral transport recesses for the roller to engage with allowing for homogeneous support surface (¶ 0017).
.

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Beteil (EP1757450 A2) in view of Prinz (US 2010/0112235).
Regarding claim 31, Beteil teaches a device (Fig. 1) for the surface treatment of a substrate, having 
a transport device (16), 
a vacuum suction device (suction belt 27/28), 
a corona device (21), and 
a coating device (12),
wherein the transport device (16) has a conveyor belt (17/18), and wherein the conveyor belt is formed as a vacuum suction belt of the vacuum suction device, and 
wherein a coating device (12) is disposed downstream of the corona device (Fig. 1), and wherein the coating device is formed as one of a printing device or a stamping device for transferring a transfer layer arranged on a carrier layer of a transfer film onto the substrate (¶ 0002-0003). 
Beteil fails to teach that the conveyor belt is formed as a counter electrode of the corona device, nor that the corona device has a housing that is open on its underside, in the lower end portion of which the electrode of the corona device is arranged, nor that 
Prinz teaches a surface treatment system using corona treatment (¶ 0002), wherein a conveyor belt is formed as a counter electrode of the corona system (¶ 0019).  Prinz teaches that having the counter electrode serve as a conveyor belt allows for two-sided treatment of the substrate (¶ 0019).  Prinz also teaches that the corona device has a housing (housing 9; Fig. 1) that is open on its underside, in the lower end portion of which the electrode of the corona device is arranged, and the electrode of the corona device forms a cathode and the conveyor belt formed as the counter electrode forms an anode of the corona device and a corona gap is formed between the cathode and the anode (Fig. 2)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to incorporate Beteil’s conveyor belt to be formed as a counter electrode of the corona device, because then two-sided treatment of the substrate would be possible, as taught by Prinz.  One of ordinary skill in the art would also recognize that a housing over a corona device is well known and used, and having a cathode and anode structure in a corona printing device is also known and used, as shown in Prinz’s Figures 1 and 2.  
Regarding claim 32, Beteil teaches a device (Fig. 1) for the surface treatment of a substrate, having 
a transport device (16), 
a vacuum suction device (suction belts 27/28), 

a coating device (12),
wherein the transport device (16) has a conveyor belt (17/18), and 
wherein the conveyor belt is formed as a vacuum suction belt of the vacuum suction device (¶ 0015; Fig. 2), and 
wherein a coating device is disposed downstream of the corona device (Fig. 1), and wherein the coating device is formed as one of a printing device or a stamping device for transferring a transfer layer arranged on a carrier layer of a transfer film onto the substrate (¶ 0002-0003).
Beteil fails to teach that the conveyor belt is formed as a counter electrode of the corona device, nor that the corona device has a housing that is open on its underside, in which the electrode of the corona device is arranged, nor that the electrode of the corona device is formed as an air-cooled ceramic electrode and is arranged above the substrate.
Prinz teaches a surface treatment system using corona treatment (¶ 0002), wherein a conveyor belt is formed as a counter electrode of the corona system (¶ 0019).  Prinz teaches that having the counter electrode serve as a conveyor belt allows for two-sided treatment of the substrate (¶ 0019).  Prinz also teaches that the corona device has a housing (housing 9; Fig. 1) that is open on its underside, in which the electrode of the corona device is arranged.  In addition, Prinz teaches that the electrode of the corona device is formed as an air-cooled ceramic electrode and is arranged above the substrate because this material is especially resistant (¶ 0015 and 0019).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DAVID E SMITH/Examiner, Art Unit 2881